Citation Nr: 0515180	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1973 to May 1975 
and from March 1977 to January 1981.

This appeal arises from an April 2002 rating decision which 
denied the veteran's claim for a rating in excess of 30 
percent for anxiety disorder.  By rating decision in June 
2004, a 50 percent evaluation was assigned effective from the 
May 16, 2001 date of claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's anxiety disorder is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for the service connected anxiety disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 16, 2001, the veteran submitted a claim for a rating 
in excess of 30 percent for the service connected anxiety 
disorder.  He indicated that he received treatment once to 
twice a month at the VA mental health clinic (MHC).  He 
reported that he could not function well, that he was always 
paranoid, that he was tired all the time, that he was unable 
to sleep, and that he was always depressed.  He also 
indicated that he could not hold a job as he was unable to be 
around people due to his paranoia.  

A March 2001 MHC note indicates that the veteran had had a 
poor response to a medication and he was switched to another 
medication.  He continued to voice paranoid ideation.  On 
examination, mood was sad and thoughts were not spontaneous.  
Insight was poor; judgment was fair.  

On VA psychiatric examination in July 2001, the veteran 
reported that he tried to work but that he would end up 
getting fired as he could not concentrate.  It was noted that 
the veteran was scheduled to receive intensive weekly 
treatment over the next six months.  The veteran was on 
several medications.  He reported having hallucinations and 
hearing voices.  On examination, the veteran was agitated and 
irritable.  Eye contact was poor.  The examiner noted that 
the evaluation was rather abbreviated and inconclusive due to 
the veteran's level of agitation and hostility.  

A May 2002 notation indicates that the veteran had been fired 
from a job three days before.  He said that he had put up 
with all the abuse that he could and then he blew-up and 
threatened co-workers.  Currently he was irritated.  Speech 
was rapid.  A change in medications was noted. 

A July 2002 MHC note indicates that the veteran reported 
suffering from chronic irritability.  On examination, the 
veteran was irritable.  Speech was pressured.  The examiner 
encouraged the veteran to increase the amount of medication 
he took.  The veteran complained that he could not hold a job 
and that his medications impaired his ability to work.  

A November 2002 MHC note indicates that the veteran had quit 
more jobs.  In December 2002, he was paranoid, irritable, and 
possibly psychotic.  In September 2003, the veteran reported 
being fired from his most recent job today.  A long history 
of panic attacks was noted.  

On VA psychiatric examination in March 2004, the veteran 
reported that he was fired from every job he had attempted.  
He reported that he was not working consistently because of 
his nerves, anxiety, and fear.  He indicated that he never 
felt as if his psychiatric symptoms were in remission.  He 
reported getting anxious every day.  To relieve symptoms, the 
veteran reported taking more medications.  It was noted that 
the veteran would be referred for psychological testing.

On VA psychological evaluation in March 2004, it was noted 
that the veteran was currently being treated with 
psychotropic medications that addressed anxiety and 
depression.  The veteran reported that he recently had been 
fired from another job.  He noted having been fired from six 
to seven jobs during the previous year.  Mood was depressed;  
affect was flat and blunted.  Thought processes seemed slow 
and marginally inappropriate.  The examiner noted that the 
veteran did not have much to offer the job market and he was 
clearly frustrated.  His clinical presentation reflected his 
desperation.  He described himself as a man of sorrows.  The 
examiner felt that the veteran was emotional unstable.  His 
fluctuating moods to include anger and agitation appeared to 
have cost the veteran many jobs.  The veteran was being 
treated symptomatically for both anxiety and depression.  The 
diagnosis was mood disorder and generalized anxiety disorder.  
A Global Assessment of Functioning (GAF) score of 50 was 
assessed due to frequent unemployment and marital conflicts.  

A February 2005 MHC note indicates that the veteran had 
clearly lost all of his jobs due to his mood disorder.  He 
reported having been unemployed for two years and that he had 
been unable to find a job.  The examiner opined that the 
veteran's inability to retain employment was directly related 
to his psychiatric disability.  

The veteran testified in March 2005 that he did not like 
going outside; that he did not have any hobbies; that he had 
trouble sleeping; that he had suffered a lot of anxiety in 
coming to the hearing and he felt like he was having an 
anxiety attack; that he did not have any friends other than 
his brothers; that he loved his children but that they did 
not understand him as he did not like to go outside; that he 
last worked about two years ago; that he would suffer anxiety 
attacks at work; and that he suffered from suicidal and 
homicidal ideation. 

Service connection is in effect for anxiety disorder, 
evaluated as 50 percent disabling under DC 9400 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the date of the veteran's increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
2004).

The regulations pertaining to rating anxiety disorder are set 
forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

Upon review of the claims file, the Board finds that the 
evidence supports the assignment of a 100 percent evaluation 
for anxiety disorder.  The record shows that the veteran has 
consistently received ongoing treatment for his anxiety 
disorder.  This treatment includes receiving individual 
therapy at the VA mental health clinic.  The Board notes that 
the veteran's regimen of medications has been altered by 
changing drugs or lowering or increasing the amount of drugs 
to be administered in an ongoing attempt to ameliorate 
symptoms.   

Nonetheless, the veteran continues to suffer from numerous 
psychiatric symptoms to include avoidance behavior, 
depression, anxiety and anxiety attacks, sleep disturbance, 
paranoia, suicidal and homicidal ideation, feelings of 
detachment from others, hallucinations, hearing voices, 
irritability, and self control problems.  It is significant 
to note that the veteran's anxiety symptoms have continued 
despite his consistent attempts to alleviate symptoms through 
ongoing treatment.  

The record shows that the veteran is married with two 
children although he reports that his family does not 
understand him.  He has no friends other than his brothers.  
He has described a feeling of isolation as he did not like 
going outside.  He does not have any hobbies.  As a result, 
it can be stated that the veteran is generally isolated 
socially and he is emotionally detached from people.  The 
evidence amply demonstrates that the veteran's chronic 
anxiety disorder severely impairs his social adaptability.

Though not determinative, the Global Assessment of 
Functioning (GAF) scale provides guidance and illustrates the 
veteran's psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  A 41-
50 score indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning such as having 
no friends or being unable to keep a job.  In this case, a 
GAF score of 50 was assigned on the recent March 2004 VA 
psychological evaluation.  A review of the record shows that 
the veteran has attempted to maintain employment without 
success.  The mental health treatment notes repeatedly 
reflect the fact that the veteran had been fired from jobs 
due to psychiatric symptoms.  Examiners have noted that the 
veteran's fluctuating moods to include anger and agitation 
have compromised his employment viability.  

Most recently, a February 2005 statement from the veteran's 
treating VA physician indicated that the record was clear 
that the veteran had lost all of his jobs due to his mood 
disorder.  It was noted that it had been two years since the 
veteran had been employed and that he had essentially been 
unable to find a job.  The examiner opined that the veteran's 
inability to retain employment was directly due to his 
psychiatric disability.  Extra weight will be accorded to 
this opinion as it was provided by the veteran's treating VA 
physician who is in the best position to evaluate the 
veteran's employability.  Moreover, VA outpatient treatment 
records, the recent GAF score of 50, and the veteran's 
testimony further augment and support this assessment.  It is 
clear, therefore, that the veteran suffers from severe 
industrial inadaptability due to the effects of persistent 
severe anxiety disorder symptoms.

In summary, the recent medical evidence demonstrates that the 
veteran's psychiatric symptoms have resulted in impairment in 
social relationships and his ability to obtain or retain 
gainful employment.  Accordingly, upon review of the entire 
record, the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the assignment of a 100 percent 
evaluation.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), applies to the 
veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating for an anxiety disorder) is being granted in 
full, the Board finds no prejudice has resulted to the 
veteran's due process rights by the Board's action in this 
matter.


ORDER

Entitlement to a 100 percent rating for the service connected 
anxiety disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


